DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims are objected to because of the following informalities: the claim limitations “an amplitude limiting on a command torque to obtain a target torque” in lines 1 and 2 of claim 2 should be re-written as “the amplitude limiting on the command torque to obtain the target torque”, the phrase “a target current” in lines 1 and 2 of claim 3 should be re-written as “the target current”, the phrase “controlling a motor” in claim 8 should be re-written “controlling the motor”. Similarly, the phrase “an amplitude limiting”, “a current component” in line 5 of the claims 4, “a target current” in line 1 of claim 5 have the similar issues.  Appropriate correction is required. Examiner also requests applicant to review the entire claims for similar informalities.


CLAIM INTERPRETATION
1. The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
2. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
3. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: a torque amplitude limiting module, a target current calculation module, a determination module, a current amplitude limiting module, a motor control module in claim 9, a torque acquisition module, a command torque calculation module in claim 10, a feedback torque calculation module in claims 13, 18 and 19. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph interpreted under35 U.S.C. 112(f)orpre-AIA 35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function);or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C.112(f)or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 The phrase “calculating a total amount of the target current based on the current component” is confusing because applicant believes that the total amount of the target the current components (Plural) not the current component (singular) based on para 0028 of the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 8-10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over ERDMAN WILLIAM L WO 92/15148 in a view of ENDOH et al. US Pub. No. 2020/0091850 A1.

Regarding claim 9, ERDMAN WILLIAM L discloses
A motor control device (See Fig. 4) comprising: a torque amplitude limiting module (Item 72), configured to perform an amplitude limiting on a command torque (Tref) to obtain a target torque (T*); a target current calculation module (Item 62), configured to calculate a target current (i*sq and i*sq) based on the target torque. (See below)


    PNG
    media_image1.png
    610
    890
    media_image1.png
    Greyscale


ERDMAN WILLIAM L is silent about “a determination module, configured to determine whether an amplitude of the target current is greater than a current limiting amplitude;8771227.1 First Preliminary Amendmenta current amplitude limiting module, configured to perform an amplitude limiting on current components of the target current, when the amplitude of the target current is greater than the current limiting amplitude; and a motor control module, configured to control a motor based on the current components of the target current after being performed the amplitude limiting.”

ENDOH discloses a determination module (See Fig. 2, item 64), configured to determine whether an amplitude of the target current (Id* and Iq*) is greater than a 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a determination module a current amplitude limiting module and a motor control module as taught by ENDOH in ERDMAN WILLIAM L’s teachings to determine whether the motor current is in the less-response situation to change of the command current as mentioned in ENDOH’s para 0004.

Regarding claim 1, a combination of ERDMAN WILLIAM L and ENDOH teaches 
A motor control method, comprising the following steps: performing an amplitude limiting on a command torque to obtain a target torque; calculating a target current based on the target torque; determining whether an amplitude of the target current is greater than a current limiting amplitude; performing an amplitude limiting on current components of the target current, when the amplitude of the target current is greater than the current limiting amplitude; and controlling a motor based on the current (See claim 9 rejection for detail)  

Regarding claim 10, ERDMAN WILLIAM L discloses a torque acquisition module (Fig. 4, item 60), configured to obtain a target speed (wrref) and a feedback speed (wr); and a command torque calculation module (Item 72), configured to calculate the command torque based on the target speed and the feedback speed. (See below)  


    PNG
    media_image2.png
    668
    975
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    200
    1027
    media_image3.png
    Greyscale


Regarding claim 14, ERDMAN WILLIAM L discloses 
A variable frequency drive, configured to control a motor, wherein the variable frequency drive comprises the motor control device according to any one of claim 9 (See claim 9 rejection for detail).  

    PNG
    media_image4.png
    410
    878
    media_image4.png
    Greyscale


Regarding claim 2, ERDMAN WILLIAM L discloses, wherein before the performing an amplitude limiting on a command torque to obtain a target torque, the method further comprises: obtaining a target speed and a feedback speed; and calculating the command torque based on the target speed and the feedback speed. (See claim 10 rejection for detail. Fig. 2 shows the target speed and the feedback speed are obtained first before performing the limiting step)  

Regarding claim 8, ERDMAN WILLIAM L discloses, wherein the calculating the command torque based on the target speed and the feedback speed comprises: calculating a difference between the target speed and the feedback speed (Via item 70), and calculating the command torque by a speed loop PI algorithm based on the difference and the target speed; wherein the controlling a motor (See Fig. 1, item 12) based on the current components of the target current after being performed the amplitude limiting comprises: performing a current loop control (Via item 76) based on the current components of the target current after being performed the amplitude limiting. (Fig. 4 shows the current components are inputted to item 76 to perform the current loop control)  

    PNG
    media_image5.png
    350
    989
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    643
    945
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    555
    974
    media_image7.png
    Greyscale



Allowable Subject Matter
Claims 4-7, 11-13, and 15-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. In particular, Nakatsugawa et al. (US 6,657,413 B2) discloses a speed controller (4) calculating a torque command (T*) as shown in Fig. 1. Fig. 1 also shows a current regulator (10) controlling a motor (1) based on current commands Id* and Iq*.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577. The examiner can normally be reached 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BICKEY DHAKAL/Primary Examiner, Art Unit 2846